DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/10/2021 has been considered by the examiner. However, cited reference(s) fails to anticipate or render the features cited below in Reasons for Allowance.

	
Allowable Subject Matter
	Claims 1-18 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 04/05/2021, pages 9-11.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 13 and 14, for example:
	Claim 1 relates to a variable magnification optical system having a first a third lens group with positive refractive power, a second and a fourth lens group with 
0.55<f2/f4<1.40
1.40<f1/fw<2.094
	Claim 13 relates to a method for manufacturing a variable magnification optical system arranged as a first a third lens group with positive refractive power, a second and a fourth lens group with negative refractive power; upon varying a magnification, a distance between the first lens group and the second lens group being varied, a distance between the second lens group and the third lens group being varied, and a distance between the third lens group and the fourth lens group being varied; upon focusing, the fourth lens group being moved; and one of the following conditional conditions (A) or (B) being satisfied:
(A) 0.55<f2/f4<1.40, and 1.40<f1/fw<2.094
(B) 1.40<f1/fw<2.80, and 2.00<f1/(-f2)<3.50
	Claim 14 relates to a variable magnification optical system having a first a third lens group with positive refractive power, a second and a fourth lens group with negative refractive power; upon varying a magnification the third lens group being fixed in position, a distance between the first lens group and the second lens group being varied, a distance between the second lens group and the third lens group being varied, and a distance between the third lens group and the fourth lens group being varied; 
1.40<f1/fw<2.80
2.00<f1/(-f2)<3.50
	Claims 1, 13 and 14 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, a variable magnification optical system whose focusing lens group is compact in size and reduced in weight, so high speed and quiet focusing can be effected without lens barrel being made large in size. 
Further, variations in aberrations upon varying magnification from the wide-angle end state to the telephoto end state as well as variations in aberrations upon focusing from the infinite distance object to the close distance object can be superbly suppressed.
Also, an excellent optical performance even upon carrying out vibration reduction as well as upon focusing on a close distance object.
Claims 2-12 and 15-18, which depend from either claim 1 or 14, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
July 6, 2021